EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

In the Claims
Claim 12 has been rewritten as follows:
--12.	(currently amended) A knife according to Claim 1, wherein the knife is a safety knife, the blade of which is guarded by guarding structure.--.

In the Specification
Page 1,	line 9, --a-- has been inserted before “safety knife”;
		line 13, a comma --,-- has been inserted after “example”;
		line 29, --but-- has been inserted before “during”.
Page 2,	line 22, --be-- has been inserted after “may”.

The paragraph beginning at page 3, line 7 has been rewritten as follows:
--The knife may take a range of forms. It could comprise, for example a scalpel or craft knife, or another form of knife with a blade that is exposed, in use. However, the invention is particularly beneficial when applied to knives of the type in which the cutting edge of the blade is guarded by guarding structure, in use. By way of example, the knife body may be shaped to define a narrow recess across which the blade extends, the recess being sufficiently small that access to the cutting edge of the blade is restricted. Alternatively, the blade may be of hooked form, shaped to restrict access to the cutting edge thereof. Another possibility is that the knife body carries a guard member which extends alongside the blade, providing protection against accidental cutting. It will be appreciated that these represent examples of the types of knife with which the invention may be employed, and that the invention is not restricted to these examples.--.

Page 5,	line 1, “a first” has been changed to --the first--;
		line 2, “a second” has been changed to --the second--;
		line 5, “12” has been changed to --14--.

Remarks
The change to claim 12 above has been made to obviate an issue under 35 USC 112(b) so as to provide structure to perform the recited “guarded” function. The change to the paragraph beginning at page 3, line 7 has been made to provide support for the subject recitation added to claim 12.
The remaining changes to the specification have been made for further clarity and/or to correct informalities.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 14, the prior art of record does not teach or fairly suggest the claimed invention. For example, the prior art of record does not teach or suggest at least “a resilient member which abuts the second body part to prevent sliding movement towards the second position, … through which a tool, or part thereof, can be inserted to depress the resilient member and allow such sliding movement to occur, whereby removal of the blade from the body part is prevented until the first body part and second body part are separated.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F. DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
May 21, 2022